UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 30, 2014 CANNABIS SATIVA, INC. (Exact name of registrant as specified in its charter) Nevada 000-53571 20-1898270 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1646 W. Pioneer Blvd., Suite 120, Mesquite, NV 89027 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(702) 346-3906 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory note On July 7, 2014, Cannabis Sativa, Inc. (the “Company”) filed a Current Report on Form 8-K (the “Initial Form 8-K”) to report the completion of the acquisition of Kush, a Nevada corporation (“Kush”). We are filing this Amendment No. 1 to amend Item 9.01 to provide certain pro forma financial information with respect to the Company and Kush as required by Item 9.01(b).No other modifications to the Initial Form 8-K are being made by this Form 8-K/A. Item 9.01.Financial Statements and Exhibits. (a) Financial statements of businesses acquired. The following financial statements are included in the Initial Form 8-K, immediately following the signature page: Audited Financial Statements of Kush as of December 31, 2013 and for the period from January 24, 2013 (inception) through December 31, 2013. Unaudited interim financial statements of Kush as of March 31, 2014 and for the three months then ended. (b) Pro forma financial information. The following pro forma financial information giving effect to the acquisition is included in this Amendment No. 1, immediately following the signature page: The Unaudited Pro-forma Condensed Combined Balance Sheets and the Unaudited Pro-forma Condensed Combined Statements of Operations of Cannabis Sativa, Inc. and Kush, which gives effect to the acquisition by Cannabis Sativa, Inc. of all issued and outstanding shares of capital stock of Kush as if the transaction had occurred as of March 31, 2014.The pro forma statements of operations reflecting the combined operations of the Company and Kush are for the three months ended March 31, 2014 and for the year ended December 31, 2013. The pro forma balance sheet is as of March 31, 2014. (d)Exhibits Exhibit Number SEC Reference Number Title of Document Location 2 Agreement and Plan of Reorganization among the Registrant,CBDS Corp. and Kush dated as of June 30, 2014* Initial Form 8-K 2 Articles of Merger among CBDS Merger Corp. and Kush dated as of June 30, 2014 Initial Form 8-K 2 Plan of Merger among the CBDS Merger Corp. and Kush dated as of June 30, 2014 Initial Form 8-K 3 Articles of Incorporation Incorporated by Reference(1) 3 First Amendment to Articles of Incorporation Incorporated by Reference(2) 3 Bylaws Initial Form 8-K 10 License Agreement Between Steven Kubby and Kush dated as of June 6, 2014, regarding the NZT Strain Initial Form 8-K 10 License Agreement Between Steven Kubby and Kush dated as of June 6, 2014, regarding MJM Initial Form 8-K 10 License Agreement Between Steven Kubby and Kush dated as of June 6, 2014, regarding the salve/ointment. Initial Form 8-K Exhibit Number SEC Reference Number Title of Document Location 10 Employment Agreement with Steven Kubby dated as of June 30, 2014. Initial Form 8-K 10 Employment Agreement with Gary Johnson dated as of June 30, 2014. Initial Form 8-K 99 Press Release dated July 1, 2014 Initial Form 8-K *The exhibits and schedules to the Agreement and Plan of Reorganization are not included in the foregoing exhibit.The Registrant undertakes to furnish supplementally to the Commission copies of any omitted items on request. (1)Incorporated by reference to Exhibit 3.01 to the Registrant’s registration statement on Form 10-12G, filed with the SEC on January 28, 2009. (2)Incorporated by reference to Exhibit 10.1 to the Registrant’s report on Form 10-Q with respect to the fiscal quarter ended March 31, 2014, filed with the SEC on May 19, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNABIS SATIVA, INC. Date:September 17, 2014 By: Katherine Carroll Name:Katherine Carroll Title:Chief Financial Officer CANNABIS SATIVA, INC, AND KUSH The following unaudited proforma condensed combined balance sheet aggregates the balance sheet of CANNABIS SATIVA, INC (“PARENT”) as of March 31, 2014 and the balance sheet of KUSH as of March 31, 2014 (“SUBSIDIARY”), accounting for the transaction as a reorganization with the issuance of shares of the PARENT for 100% of the stock of the SUBSIDIARY, and using the assumptions described in the following notes, giving effect to the transaction, as if the transaction had occurred as of March 31, 2014. The transaction was completed June 30, 2014. The following unaudited proforma condensed combined statements of operations reflects the results of operations of CANNABIS SATIVA, INC for three months ended March 31, 2014 and the twelve month period ended December 31, 2013, the results of operations of KUSH for the period from inception on January 24, 2013 through March 31, 2014 and as if the transaction had occurred as of March 31, 2014. The proforma condensed combined financial statements should be read in conjunction with the separate financial statements and related notes thereto of CANNABIS SATIVA, INC and the consolidated financial statements of its Subsidiary, KUSH. These proforma condensed combined financial statements are not necessarily indicative of the combined financial position, had the acquisition occurred on the date indicated above, or the combined results of operations which might have existed for the periods indicated or the results of operations as they may be in the future. F-1 CANNABIS SATIVA, INC, AND KUSH UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET Cannabis Sativa Inc As of March 31, Kush As of March 31, Proforma Increase (Decrease) Proforma Combined As of March 31, CURRENT ASSETS: Cash $ $ $
